DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preambles and dependency of the claims are so confusing; it is unclear if a restriction requirement is necessary. Independent claims should not incorporate another independent claim that incorporates another independent claim.
Claims 1-5, A system for changing ocean surface temperature.
Claims 6-7, An ocean based system.
Claim 8, An ocean and atmosphere parameter control system.
The claims are replete with indefiniteness and antecedent basis that are too numerous to mention each one specifically.  Applicant should review all claims and make appropriate corrections. Some examples are noted below:
Claim 1 is indefinite since at line 1 one cannot determine the metes and bounds of the limitation “other parameters”.

Claim 1 line 14, “the generation” lacks clear antecedent basis.
Throughout the claims, “the generation and storage units” lack clear antecedent basis.
Claim 1 lines 29-30, “the plurality of infrared emitter” lacks clear antecedent basis.
Claim 3 is unclear because one is unable to determine what constitutes “components” of the system
Claim 4 is indefinite since it’s not clear what does the “measurement, monitoring, data logging etc.”
Claim 5, second to last line “the said computing system” lacks clear antecedent basis.
Claim 8 line 5, “said floating platform” lacks clear antecedent basis.
Claim 8 is indefinite since one cannot determine metes and bounds of “high winds”.
Claim 11 is indefinite since at line 4, one cannot determine the metes and bounds of “additional systems”.
Claim 11 is indefinite since one cannot determine metes and bound of “large area”.
Claim 12 is indefinite since it is unclear what the “ocean and atmospheric parameters” constitute.
Claim 13 the last line it is unclear what “the systems” constitute.
Claim 14 is indefinite because it is not clear what “systems” the claim is referring to.
Throughout the claims terms such as “large”, “extensive”  “strong” etc have been used thus rendering the claims indefinite since one cannot determine the metes and bounds for such terms.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitation ocean currents, and the claim also recites West coast …. which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable The specification fails to describe how the “system can change the parameter value of ocean and atmosphere” as called for in claim 8.  Therefore, one cannot make and use the invention as claimed.
.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the disclosed invention is wholly inoperative and therefore lacking credible utility. What has been disclosed is a concept more in the realm of speculation and conjecture rather than the reduction of an idea to a practical application based on science and technology.
The claims call for emitting radiation to outer space to cool the environment.
In order for an invention or process to have credible utility, the appellant’s disclosure must contain sufficient evidence and reasoning to permit a person of ordinary skill in the art to believe the asserted utility. In this case, the application does not contain sufficient information to permit a person of ordinary skill in the art to believe that the process disclosed either could be implemented or could achieve the asserted useful result, since appellant has shown no evidence of reducing the speculation and conjecture to practice in either a laboratory or natural environment setting. For example, taking into consideration the enormous size oceans, atmosphere, the topography of ocean floors, 

On the issue of compliance with the utility requirement of 35 U.S.C. 101, the following statement made by the Supreme Court of the United State is on point:
"This is not to say that we mean to disparage the importance of contributions to the fund of scientific information short of the invention of something "useful", or that we are blind to the prospect that what now seems without "use" may tomorrow command the grateful attention of the public. But a patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion. "[A] patent system must be related to the world of commerce rather than to the realm of philosophy".
See, Brenner v. Manson, 148 USPQ 689, 696 (US Sup Ct 1966).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051.  The examiner can normally be reached on M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

SS
5/8/2021